While I am unable to concur in the conclusion reached by the majority, I do *Page 226 
not feel that I need state here the reasons for my dissent. The questions involved in the application of the relator have been before this court in instances other than those noted in the majority opinion, and in one of these (State ex rel. Blakesleev. Clausen, 85 Wash. 260, 148 P. 28, Ann. Cas. 1916B 810) I took occasion to state the reasons why I thought the court in error. I need but add that I adhere to the views I there expressed.
FRENCH and MILLARD, JJ., concur with FULLERTON, J.